
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.21


Resolutions Adopted by the Board of Directors of
Fortune Brands, Inc. on January 28, 1997


        RESOLVED, that the resolutions adopted by the Board of Directors of this
Company on July 26, 1994 providing a retirement program for non-employee
directors of this Company (the "Retirement Plan") be and they are hereby amended
as follows:

        RESOLVED, that each current Independent Director may elect irrevocably
to cease to accrue benefits under the Retirement Plan and thereafter receive an
annual grant of stock options in accordance with terms of the American
Brands, Inc. Non-Employee Director Stock Option Plan (the "Director Stock Option
Plan"), for so long as the Company maintains this Plan or a successor plan
thereto, such elections to be subject to the approval of the Director Option
Plan by this Company's stockholders at the 1997 Annual Meeting of stockholders;
and further

        RESOLVED, that any person who becomes an Independent Director after
approval of the Director Option Plan by this Company's stockholders at the 1997
Annual Meeting of stockholders shall not be eligible to participate in the
Retirement Plan.

--------------------------------------------------------------------------------





QuickLinks


Resolutions Adopted by the Board of Directors of Fortune Brands, Inc. on January
28, 1997
